Citation Nr: 9934942	
Decision Date: 12/15/99    Archive Date: 12/23/99

DOCKET NO.  98-18 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for Parkinson's disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran had active service from October 1946 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the application of the veteran to reopen his 
claim of entitlement to service connection for Parkinson's 
disease on the basis of his having submitted new and material 
evidence.  In July 1998, the veteran submitted a notice of 
disagreement with that rating decision.  In September 1998, 
the RO issued a statement of the case to the veteran, who 
timely filed his substantive appeal in the following month.

The Board further notes that the claims file contains 
evidence, consisting of a VA examination of the veteran, 
submitted in reference to a claim seeking service connection 
for PTSD, dated in August 1999.  This material was forwarded 
to the Board; however, in accordance with 38 C.F.R. 
§ 20.1304(b), the Board has not considered this evidence as 
it was submitted more than 90 days after the veteran was 
given notice, in December 1998, that his appeal had been 
certified to the Board for appellate review and he has not 
submitted a motion that there was good cause for the delay.  
Furthermore, as this material appears to raise a claim 
seeking service connection for PTSD, that claim is referred 
to the RO for appropriate action.


FINDINGS OF FACT

1.  A rating decision issued in May 1997 denied the 
application of the veteran to reopen his claim of entitlement 
to service connection for Parkinson's disease on the basis of 
his having submitted new and material evidence.  The veteran 
initiated no appeal of that rating decision.

2.  Evidence added to the record since the May 1997 rating 
decision is not cumulative or redundant, is relevant and 
probative, and, when viewed in conjunction with the other 
evidence of record, is so significant that it would be 
necessary to a fair determination of the merits of the 
underlying service connection claim.

3.  The evidence of record renders the veteran's claim of 
entitlement to service connection for Parkinson's disease 
well grounded.


CONCLUSIONS OF LAW

1.  The RO's May 1997 decision, which determined that new and 
material evidence had not been submitted regarding the claim 
seeking entitlement to service connection for Parkinson's 
disease, was final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§ 20.302, 20.1103 (1997); 38 C.F.R. § 3.104 
(1999).

2.  New and material evidence warranting the reopening of the 
veteran's claim of entitlement to service connection for 
Parkinson's disease has been presented since the May 1997 
rating decision.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).

3.  A well-grounded claim of entitlement to service 
connection for Parkinson's disease has been presented.  
38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran filed his original claim of entitlement to 
service connection for Parkinson's disease in 1981.  The 
claim was denied by the RO in a rating decision dated in 
November 1981.  In November 1982, the veteran initiated an 
appeal of that rating decision by submitting a timely notice 
of disagreement.  Later in the month, the RO furnished the 
veteran with a statement of the case.  However, the veteran 
submitted no substantive appeal in response.  

In April 1997, the veteran applied to reopen his claim of 
entitlement to service connection for Parkinson's disease on 
the ground that he had submitted new and material evidence.  
The RO denied the veteran's application in a May 1997 rating 
decision.  The Board notes, in this regard, that the veteran 
did submit a letter to the RO in June 1997, however, that 
letter did not indicate any specific disagreement with the 
prior rating decision.  Accordingly, the Board finds that the 
veteran did not submit a notice of disagreement and he 
initiated no appeal of the May 1997 rating decision.

Under applicable legal criteria, the May 1997 rating decision 
was final.  Specifically, the record reflects that the 
veteran received notice of the rating decision as well as his 
appellate rights but failed to file an appeal within one year 
of notification.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§ 20.302, 20.1103 (1997); 38 C.F.R. § 3.104 
(1999).  In order to reopen his claim, the veteran must 
present new and material evidence with respect thereto.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

In the matter now on appeal, the veteran again has filed an 
application to reopen his claim of service connection on the 
ground that new and material evidence has been introduced 
into the record.  He has appealed the June 1998 rating 
decision denying that application.  In this decision, the 
Board first will assess the merits of the application.  
Unless the Board finds that the record contains new and 
material evidence pertaining to the veteran's claim of 
entitlement to service connection for Parkinson's disease, 
the Board does not have jurisdiction to reopen the 1981 claim 
in order to review its denial.  38 U.S.C.A. § 7104(b); Butler 
v. Brown, 9 Vet. App. 171 (1996); see also Barnett v. Brown, 
83 F.3d 1380, 1384 (Fed. Cir. 1996).

a.  New and Material Evidence

As defined by regulation, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order that the merits of the claim may be fairly decided.  
38 C.F.R. § 3.156(a) (1999); see Hodge v. West,  155 F.3d. 
1356 (Fed. Cir. 1998); Fossie v. West, 12 Vet. App. 1, 4-5 
(1998).  It has been held in Hodge v. West that the 
regulatory standard constitutes the proper test of the 
materiality of new evidence.  Hodge v. West, 155 F.3d 1356; 
see also Elkins v. West, 12 Vet. App. 209 (1999).  The intent 
of this regulatory standard is the establishment of "a 
complete evidentiary record for the evaluation of the 
[claimant's] claim rather than the effect of the new evidence 
on the outcome [of the claim]."  Elkins v. West, 12 Vet. 
App. at 214.  Therefore, the new evidence may be expected to 
provide a more complete picture of the circumstances 
surrounding the injury or disability at issue.  Id.; Hodge v. 
West, 155 F.3d at 1363.  The standard of materiality 
developed by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) prior to the decision in Hodge has 
been overruled and may no longer be applied to pending claims 
or appeals thereof.  Elkins v. West, 12 Vet. App. 209.  That 
standard, which placed a greater burden on claimants than 
does the current standard, required that the new evidence, 
when viewed alone or with other evidence of record, present a 
reasonable possibility that the outcome of the claim on the 
merits would be changed.  See Colvin v. Derwinski, 1 Vet. 
App. 171 (1991) (establishing the now-overruled standard of 
materiality of new evidence).

In the determination of whether evidence is new and material, 
the credibility of the proffered evidence in most instances 
will be assumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  
However, to be material, the evidence must be probative and 
relevant.  Evans v. Brown, 9 Vet. App. 273, 283-84 (1996).  
That is, the evidence must pertain to the facts at issue and, 
when viewed alone or in conjunction with other evidence of 
record, must tend by its nature to prove or disprove them.  
Id.; 38 C.F.R. § 3.156; Manio v. Derwinski, 1 Vet. App. 144, 
146 (1991).  In addition, material evidence necessarily must 
be competent evidence on the issue to which it pertains; 
otherwise, no presumption of credibility will be accorded 
that evidence.  Moray v. Brown, 5 Vet. App. 211, 214 (1993) 
(citing Grottveit v. Brown, 5 Vet. App. 91 [1993]); Reonal v. 
Brown, 5 Vet. App. 458, 460 (1993) (in determination of 
whether evidence is new and material, no consideration given 
to incompetent evidence consisting of physician's statement 
linking veteran's current disability to service; physician's 
statement based on inaccurate factual premise or history 
related by the veteran which previously had been considered 
and rejected by the RO).

New evidence means all evidence that has been introduced into 
the record from the date of the last disallowance of the 
claim on any basis.  That is, the disallowance in question 
need not consist of a denial of the claim on its merits.  It 
also could consist of the denial of a prior application to 
reopen a claim on the ground of the introduction of new and 
material evidence.  Evans v. Brown, 9 Vet. App. 273, 284 
(1996).  To constitute new evidence, the evidence added to 
the record since the prior disallowance must be indeed new, 
rather than "cumulative" or "redundant."  See 38 C.F.R. 
§ 3.156.

In this appeal, therefore, the new evidence to be considered 
by the Board in assessing whether the veteran's claim of 
service connection shall be reopened is evidence added to the 
record since the May 1997 rating decision denying the 
veteran's application to reopen his claim of entitlement to 
service connection for Parkinson's disease on the basis of 
the introduction of new and material evidence to the record 
thereof.  The question concerning this evidence is whether it 
constitutes competent evidence which is relevant and 
probative of the issues presented by the claim and which, 
when viewed alone or in the light of other evidence of 
record, is so significant that it must be considered in order 
that the merits of the claim may be fairly decided.  
38 C.F.R. § 3.156.  If so, the Board will go on in this 
decision to reopen and review the claim. 

A review of the medical evidence existing of record at the 
time of the RO's May 1997 denial of his application to reopen 
his claim demonstrates that the veteran had a current 
diagnosis of Parkinson's disease, had been first diagnosed 
with the disease approximately 3-4 years after his separation 
from active service in 1969, and had an ongoing history of 
treatment for the disease after the diagnosis.  Outpatient 
records of the veteran's treatment at the United States Naval 
Hospital in Camp LeJeune, North Carolina contained in the 
claims file spanned the period November 1972 through November 
1977.  These records documented a diagnosis of Parkinson's 
disease as early as January 1973 and indicated that the 
veteran was placed on anti-Parkinsonian medication at that 
time.  The records also revealed that in November 1972, the 
veteran displayed on examination, and reported having 
experienced for the previous six months, the symptoms that 
led to his being referred for, and receiving the January 1973 
neurological consultation which produced the Parkinson's 
disease diagnosis.  A November 1974 treatment record stated 
that the veteran had a two-year history of symptoms of 
Parkinson's disease, specifically including tremor and 
cogwheeling, and revealed that he had been receiving a 
prescription for two anti-Parkinsonian medications, including 
the one on which he was placed as a result of his January 
1973 diagnosis.  These records revealed that physicians were 
uncertain about the etiology of the disease in the veteran.  
In the  report of the January 1973 neurological consultation, 
the neurologist hypothesized that the Parkinson's disease had 
been caused by a brain lesion too small for detection by 
electroencephalogram.  However, the records show that in 
February 1974 and again in October 1974, an 
electroencephalogram was performed upon the veteran and that 
the results were normal.  The records indicate that the 
veteran continued to take anti-Parkinsonian medication 
throughout the period covered thereby.  These outpatient 
treatment records had been incorporated into the claims file 
at the time of the November 1981 rating decision denying the 
veteran's claim of entitlement to service connection for 
Parkinson's disease.  Also part of the claims file at the 
time of the November 1981 rating decision were outpatient 
treatment records from Portsmouth Naval Hospital in 
Portsmouth, Virginia.  These records showed that the veteran 
was examined and treated there for his Parkinson's disease in 
1978 and that follow-up neurological consultation and 
treatment at the VAMC at Camp LeJeune were recommended.

Service medical records were also contained in the claims 
file at the time of the November 1981 rating decision.  The 
report of the veteran's October 1946 induction examination 
was negative for neurological disorders, symptoms, and 
complaints of any kind.  All subsequent examination reports 
were also negative for neurological disorders, symptoms, and 
complaints of any kind, including the report of the veteran's 
pre-separation examination in March 1969.

The service medical records documented that the veteran had 
contracted infectious hepatitis during service.  No history 
or presence of hepatitis or other disease of the liver had 
been noted on the veteran's induction examination.  The 
service medical records indicated that the veteran was 
diagnosed with hepatitis in November 1955, and was admitted 
at the United States Naval Hospital in Oakland, California 
(U.S. Naval Hospital) for treatment for the disease in the 
same month.  The records generated at the naval hospital 
contained a description of the hepatitis as "infectious" 
and "recurrent."  Subsequent service medical records, for 
example, a record made in April 1965, noted the veteran's 
history of hepatitis.  However, the records also revealed 
that upon his pre-separation examination in March 1969, no 
presence of the active disease in the veteran was found.  The 
service medical records had been incorporated into the claims 
file at the time that the RO issued its November 1981 rating 
decision.

Also of record at the time of the November 1981 rating 
decision denying the veteran's claim of entitlement to 
service connection for Parkinson's disease was the report of 
a VA examination that had been performed upon the veteran in 
August 1981.  A diagnosis of "moderate" Parkinson's disease 
was set forth in the examination report, which also stated 
that the veteran was being prescribed anti-Parkinsonian 
medications in addition to the ones he was currently using.

In addition, the claims file at the time of the November 1981 
rating decision contained medical records of Dr. Muther, the 
veteran's private physician.  These records, which consist of 
treatment notes, covered the period September 1978 through 
March 1981 but also made reference to past treatment 
occurring as early as 1972.  Dr. Muther stated in his records 
that the veteran had  been diagnosed with Parkinson's disease 
in 1972, although it is not clear whether Dr. Muther is 
referring to his own diagnosis or to that made at the U.S. 
Naval Hospital in January 1973.  The treatment notes 
indicated that Dr. Muther was treating the veteran with an 
anti-Parkinsonian medication and that the symptoms of 
Parkinson's disease worsened over the time covered by the 
notes.  The treatment notes also suggest that  Dr. Muther was 
uncertain about the etiology of the disease in the veteran, 
the onset of which Dr. Muther observed to be "premature."  
In a September 1978 note, Dr. Muther noted by history that 
the veteran contacted hepatitis and yellow jaundice during 
service.  In a subsequent September 1978 note, it is stated 
that a CT scan was performed upon the veteran but with a 
normal result.  In the same note, Dr. Muther hypothesizes 
that the veteran's Parkinson's disease is the "result of a 
subclinical encephalopathy of some type."  A November 1978 
treatment note documented a hypothesis by Dr. Muther that the 
veteran's Parkinson's disease might have been caused by "a 
virus or some other infective agent during his military 
service."  

Not of record at the time of the November 1981 rating 
decision but included in the record at the time of the May 
1997 rating decision denying the veteran's application to 
reopen his claim on the basis of the introduction of new and 
material evidence was further documentation from Dr. Muther.  
This documentation consisted of a letter, dated November 
1996, in which Dr. Muther asserted that he had been treating 
the veteran for Parkinson's disease since "the 1970's" and 
that he believed that the veteran had received treatment 
during service for "symptoms that probably represented 
Parkinson's Disease for sometime before that."  In the 
letter, Dr. Muther offered a theory of the cause of the 
veteran's condition that was different from the ones set 
forth previously in his treatment records.  Dr. Muther stated 
that he understood that the veteran had been exposed to 
toxins during service in Vietnam, that it was known that 
Parkinson's disease could be caused by exposure to certain 
toxins, and that he believed that, given the prematurity of 
its onset, the veteran's Parkinson's disease could have been 
caused by his in-service exposure to toxins.  Also, Dr. 
Muther opined in the November 1996 letter that the advanced 
state of the disease in the veteran indicated that he had 
contracted it many years ago.  Also of record at the time of 
May 1997 rating decision but absent from the record at the 
time of the 1981 rating decision was a December 1975 dental 
record in which it was indicated that the veteran was being 
evaluated for Parkinson's disease.  

It was these two items of documentation, the September 1996 
letter from Dr. Muther and the December 1975 dental record,  
that were offered by the veteran as new and material evidence 
in support of his application to reopen his claim of 
entitlement to service connection for Parkinson's disease.  
The May 1997 rating decision denied that application.  The 
question now before the Board is whether evidence introduced 
into the record since the May 1997 rating decision meets the 
current, regulatory standard for new and material evidence 
and therefore warrants a reopening of the veteran's service 
connection claim.  See Elkins v. West, 12 Vet. App. at 213.

Introduced into the record after the May 1997 rating decision 
denying reopening of the veteran's claim was a letter and an 
examination report from Dr. Muther.  These documents 
apparently were submitted in connection with a claim that the 
veteran had filed for pension benefits.  They are stamped as 
having been received by the RO in July 1997.  In the 
examination report, dated in June 1997, Dr. Muther opines 
that the veteran's Parkinson's disease is "advanced," 
"severe," and "chronic," as well as accompanied by 
dementia.  In a July 1997 letter, Dr. Muther restates the 
diagnosis.

Also introduced into the record after the May 1997 rating 
decision was a letter concerning a neurological examination 
performed upon the veteran in February 1998 by the Chief of 
Neurology at the VA Medical Center in Durham, North Carolina.  
The report opined that the veteran had "advanced 
Parkinsonism."  The report further observed that exposure to 
carbon monoxide is a recognized factor in causing Parkinson's 
disease in some cases, and exposure to other environmental 
toxins, such as solvents and organic fumes, could also be a 
factor in causing Parkinson's disease in some cases.  It was 
noted that the veteran had worked as a tank mechanic during 
service and it was stated that this duty was a "probable 
contributing factor" in the development of Parkinson's 
disease in the veteran because it would have entailed his 
being exposed to such toxic substances.  In addition, changes 
in the handwriting of the veteran during service were noted.  
Reference was made to samples from 1949-1950 and 1968-1969, 
and it was opined that there was a clear difference between 
the handwriting from the two periods.  It was stated that the 
later handwriting "showed a marked reduction in size, 
supporting micrographia, an early symptom of Parkinsonism."  
It was therefore concluded that the deterioration of the 
veteran's handwriting supported the contention of the veteran 
that his Parkinson's disease began during service.

Three other physician's reports were added to the record 
after the May 1997 rating decision denying reopening of the 
veteran's claim for service connection for Parkinson's 
disease.  The reports, two of which were undated, were 
prepared by private physicians from the same neurological 
practice group.  One of the reports, prepared by Dr. Cheek, 
indicated that the veteran had been receiving treatment by 
the group for a number of years and stated that the veteran 
had a diagnosis of Parkinson's disease and Alzheimer's 
disease.  Another of the reports, prepared by Dr. Ballenger, 
also indicated that the veteran had been receiving treatment 
by the group for a number of years and stated that the 
veteran was having increasingly severe problems from his 
Parkinson's disease and Alzheimer's disease.  The third 
report, dated August 1997 and prepared by Dr. Dibert in 
connection with the veteran's pension claim, stated that the 
veteran had "advanced" Parkinson's disease. 

In addition to the foregoing medical evidence, lay statements 
by the veteran were added to the claims file after the May 
1997 rating decision.  In those statements, which were 
undated, the veteran recounted that he was diagnosed with 
Parkinson's disease in 1972 and described the symptoms of the 
disease as he experienced them since then.

In the June 1998 rating decision which the veteran appeals, 
the RO concluded that no new and material evidence had been 
introduced into the record after its May 1997 rating 
decision.  

Having discussed all evidence submitted into the evidentiary 
record since the prior final May 1997 rating decision, the 
Board notes that the veteran's contentions are essentially 
cumulative and redundant with evidence previously considered.  
This is likewise true of that medical evidence submitted 
showing a diagnosis of advanced Parkinson's disease, as there 
was a significant amount of medical evidence previously of 
record showing the diagnosis of Parkinson's.  The Board 
notes, however, that of greatest significance is the February 
1998 VA report which opined that the veteran's possible 
exposure to environmental factors in service was a probable 
contributing factor to the onset of Parkinson's.  This, in 
combination with the discussion of handwriting samples which 
supported the early onset of Parkinson's symptoms in service 
is significant new and material evidence, not considered by 
the last final rating decision in May 1997.  This evidence 
attempts to draw a connection between the veteran's military 
service and his later-diagnosed Parkinson's disease.

Accordingly, the Board finds that this new medical evidence 
of record meets the regulatory standard of evidence "which 
by itself or in connection with evidence previously assembled 
is so significant that it must be considered in order to 
fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (1999).  The Board concludes, therefore, that, 
since the May 1997 final rating action, new and material 
evidence has been received.  Consequently, the claim for 
service connection is reopened.  This reopening resolves the 
first question in the test presented by Elkins and Winters, 
namely whether new and material evidence has been presented 
under 38 C.F.R. § 3.156.  The next question for the Board to 
resolve, after the claim has been reopened, is whether based 
upon all the evidence of record the claim is well-grounded.

Although the RO considered the veteran's claim to reopen 
using the now-invalidated language of Colvin, the veteran is 
not prejudiced by the Board's decision on this matter using 
the language of the regulation, in view of the favorable 
action of the Board herein.

b.  Well-Grounded Claim

Having decided that there exists new and material evidence 
warranting a reopening of the veteran's claim of entitlement 
to service connection for Parkinson's disease, the Board has 
jurisdiction to review the former disposition of that claim.  
38 U.S.C.A. §§ 5108, 7104(b); Butler v. Brown, 9 Vet. App. 
171; see 38 U.S.C.A. § 3.156.  However, prior to any review 
of the merits of the reopened claim, the Board must determine 
whether that claim is well grounded.  Elkins v. West, 12 Vet. 
App. 209, 218-19.  Unless the evidence now of record renders 
the reopened claim well-grounded, the Board has no 
jurisdiction to adjudicate its merits.  See Boeck v. Brown, 6 
Vet. App. 14, 17 (1993).

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  Such a claim need not be 
established conclusively in order to satisfy the claimant's 
initial burden of producing evidence.  It is sufficient if 
the evidence of record establishes a plausible claim, one 
which is either meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In particular, the evidence of record must show: a 
current disability; the incurrence (or, in the case of 
preexisting conditions, the aggravation) of an injury or 
disease during service; and a nexus between the in-service 
injury or disease and the current disability.  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table).

Evidence of record will be accepted as credible for the 
purposes of determining whether a claim is well-grounded, 
except where the evidentiary assertion is inherently 
incredible or when the fact asserted is beyond the competence 
of the evidentiary source.  King v. Brown, 5 Vet. App. 19, 21 
(1993).  However, incompetent evidence will not be considered 
in an assessment of whether a claim is well grounded.  
Grottveit v. Brown,  5 Vet. App. 91.  Each required element 
of a well-grounded claim must be supported by evidence that 
is competent on the issue in concern.  In most instances, 
only authoritative medical evidence may establish the first 
and third elements of a well-grounded claim.  The first 
requires a medical diagnosis; the third, a determination of 
medical causation or etiology.  Caluza v. Brown, 7 Vet. App. 
at 506.  The second element of a well-grounded claim, that 
the injury or disease related medically to the current 
disability which is the subject of the claim was incurred or 
aggravated during service,  may be supported by lay or 
medical evidence depending on the nature of issue or issues 
involved.  When a factual issue is involved, such as whether 
particular events or conditions possibly related to the 
incurrence or aggravation of injury or disease occurred 
during service or even whether symptoms of a disorder were 
experienced by the veteran during service, lay evidence is 
competent.  Grottveit v. Brown, 5 Vet. App. at 93; Savage v. 
Gober, 10 Vet. App. 488.  However, insofar as the question of 
inservice incurrence or aggravation of a disease or injury 
involves issues of medical causation, etiology, and past 
diagnosis, only authoritative medical evidence will be 
regarded as competent.  Grottveit v. Brown, 5 Vet. App. at 
93; see also Voerth v. West, No. 95-904 (U.S. Vet. App. Oct. 
15, 1999) (nexus between symptomatology as reported by 
appellant or in-service injury, on the one hand,  and current 
disability, on the other, must be shown by competent medical 
evidence).

Turning to the veteran's claim of entitlement to service 
connection for Parkinson's disease, the Board finds that the 
evidence of record renders the claim well grounded.  First, 
competent medical evidence of a current disability has been 
presented.  Second, sufficient and competent evidence exists 
that the veteran's current condition originated during 
service.  Significant in the context of the record as a whole 
is the documented chronology of the veteran's disease.  The 
veteran was separated from service in July 1969.  The claims 
file documents with competent medical evidence that the 
veteran has been treated continuously for Parkinson's disease 
since the early 1970's. Medical records demonstrate that the 
veteran was diagnosed with the disease as early as January 
1973, after having been referred in November 1972 for a 
neurological consultation on the basis of symptoms displayed 
during examination.  The report of this January 1973 
examination states that the veteran reported having 
experienced those symptoms for the previous six months.  More 
current evidence, consisting of both medical opinion and the 
veteran's own statements, indicate that by 1996-97, the 
veteran's Parkinson's disease had reached an advanced stage.  
Additional competent medical evidence in the form of the 
February 1998 opinion rendered on VA examination discusses a 
possible link between the development of the disease in the 
veteran to the time of his service.  Particularly when viewed 
with the chronological documentation, the February 1998 
opinion establishes to a plausible degree that the disease 
originated in the veteran during his service.  The 1998 
medical opinion is based on an analysis of changes in the 
veteran's handwriting during service and a determination that 
those changes demonstrated the development of micrographia, 
which the opinion identifies as a symptom of Parkinson's 
disease.  Finally, the February 1998 opinion, together with 
the other medical and lay evidence of record demonstrating 
persistence of symptomatology since less than three years 
after service, also tends to establish the required nexus 
between the current condition of the veteran and in-service 
incurrence of Parkinson's disease.

Accordingly, the Board finds that current evidentiary record 
establishes a well-grounded claim of entitlement to service 
connection for Parkinson's disease. Caluza v. Brown, 7 Vet. 
App. 498.


ORDER

To the extent that the Board has determined that new and 
material evidence has been received warranting the reopening 
of the veteran's claim of entitlement to service connection 
for Parkinson's disease, the appeal is granted.

To the extent that the Board has determined that the claim of 
entitlement to service connection for Parkinson's disease is 
well grounded, the appeal is granted.


REMAND

When a claim for service connection has been found to be well 
grounded, the Secretary acquires a duty to assist the 
claimant in the development of facts pertinent to that claim.  
38 U.S.C.A. § 5107(a) (West 1991); Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997), cert. denied sub nom Epps v. West, 118 
S. Ct. 2348 (1998).  When further factual development is 
required with respect to a claim that has been reopened on 
the basis of the introduction of new and material evidence, 
and has been found to be well grounded, this duty to assist 
the claimant must be fulfilled prior to an adjudication of 
the merits of the claim.  Elkins v. West, 12 Vet. App. at 
219; Winter v. West, 12 Vet. App. 203 (1999).  

In this case, further factual development of the reopened 
claim is required.  In his brief on appeal, the veteran 
contends that further development of the record on the issue 
of the medical etiology of his Parkinson's disease is 
warranted and required. The Board is in agreement with this 
view.  The Board notes that although the evidentiary record 
demonstrates the existence of a well-grounded claim, it is 
unclear whether the Parkinson's disease from which the 
veteran currently suffers originated in service or thereafter 
and what inservice events or conditions may have caused 
and/or exacerbated the disease.  The Board has observed in 
the foregoing decision that the record contains varying 
hypotheses by physicians as to the nature and mechanism of 
any in-service origins of the veteran's current condition.  
Both exposure to toxic substances and to other, unspecified 
environmental agents during service and the effects of the 
veteran's having contracted hepatitis during service are 
named as possible causes of Parkinson's disease in the 
veteran.

Accordingly, this matter is REMANDED to the RO for the 
following development:

1.  The veteran should be asked to 
identify any sources of recent pertinent 
medical treatment for his claimed 
Parkinson's disease since May 1997.  The 
RO should request the veteran to furnish 
signed authorizations for release to VA 
of private medical records in connection 
with each non-VA source identified.  The 
RO should attempt to obtain any such 
private treatment records and any 
additional VA medical records, not 
already on file, which may exist, and 
incorporate them into the claims file.

2.  The RO should request the complete 
service personnel records of the veteran 
from the National Personnel Records 
Center, including his Official Military 
Performance File and documentation of 
each military occupational specialty 
(MOS) to which he was assigned.  All such 
documentation received by the RO should 
be incorporated into the claims file.

3.  The RO should take appropriate action 
to obtain any available documentation 
concerning the occupational circumstances 
and conditions for each MOS to which the 
veteran was assigned, including 
conditions that could have resulted in 
the veteran's being exposed to toxic 
substances and/or other potentially 
harmful environmental agents.  All 
documentation received by the RO should 
be incorporated into the claims file.

4.  The RO should take appropriate action 
to ascertain the specific circumstances 
of the service of the veteran in Vietnam 
and to obtain any available documentation 
addressing the question whether such 
service might have resulted in his being 
exposed to toxic substances and/or other 
potentially harmful environmental agents.  
All documentation received by the RO 
should be incorporated into the claims 
file.

5.  The RO should then schedule the 
veteran for a VA examination by an 
appropriate specialist(s), in order to 
ascertain the nature and, to the extent 
possible, the etiology of his current 
Parkinson's disease.  Due written notice 
of the time and place of the examination 
should be given to the veteran.  All 
indicated tests and studies should be 
performed in order to obtain a definitive 
etiological picture of the veteran's 
Parkinson's disease.  The examiner should 
provide an opinion as to whether it is at 
least as likely as not that the veteran's 
Parkinson's disease originated during 
service.  It is critical that the entire 
claims folder, to include a copy of this 
Remand, along with any additional 
evidence obtained pursuant to the request 
above, be provided to the examiner for 
review.  The examination report should 
reflect review of pertinent material in 
the claims folder and include the 
complete rationale for all opinions 
expressed.

6.  With regard to all the instructions 
set forth above, the RO should inform the 
veteran of his obligation to cooperate by 
providing the requested information to 
the extent possible and by reporting for 
the scheduled examination.  The RO should 
also inform the veteran that his failure 
to cooperate may result in adverse action 
pursuant to 38 C.F.R. § 3.158 and § 3.655 
(1999).

7. The RO should then review the claims 
file to ensure that all development 
requested above has been completed.  Any 
additional development required should be 
undertaken.  Afterwards, the RO should 
again review the entire record and 
adjudicate the claim on its merits.  If 
the determination remains unfavorable to 
the veteran, the RO should furnish him 
and his representative with a 
supplemental statement of the case, in 
accordance with 38 U.S.C.A. § 7105.

The veteran and his representative, if any, should be given 
the opportunity to respond thereto.  Thereafter, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order, following appropriate 
appellate procedures.

The purpose of the REMAND is to further develop the record 
and to ensure due process.  The Board does not intimate any 
opinion, either factual or legal, as to the ultimate 
disposition warranted in this case. No action is required of 
the veteran until he receives further notice.  The veteran 
has the right to submit additional evidence and argument on 
the matter the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals


 


